Citation Nr: 1419234	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-42 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for intervertebral disc syndrome of the cervical spine (cervical spine disability).

2.  Entitlement to service connection for intervertebral disc syndrome of the lumbar spine (lumbar spine disability).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to August 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Roanoke, Virginia.

In March 2013 and January 2014, the Board remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that Veteran's cervical spine disability is casually or etiologically related to a disease, injury, or incident in service; an arthritic condition is not shown within one year of discharge from active service.

2.  The preponderance of the evidence is against a finding that Veteran's lumbar spine disability is casually or etiologically related to a disease, injury, or incident in service; an arthritic condition is not shown within one year of discharge from active service.


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disability is not warranted, nor may it be presumed.  See 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  Service connection for a lumbar spine disability is not warranted, nor may it be presumed.  See 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to all of the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that an October 2007 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).  The notice letter informed the Veteran of what information or evidence was needed to support his claims, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The notice letter also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.  

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records have been associated with the claims file.  In this regard, the Board notes that in March 2013, the Board remanded the Veteran's claims so that, among other things, any outstanding inpatient treatment records dated in July/August 1981 from the USAF Hospital in Yokota, Japan could be associated with the claims file.  Pursuant to the Board's remand directive, the Veteran's service inpatient records from that facility were requested in March 2013 and associated with the claims file in May 2013.  

The March 2013 Board remand also directed that the RO/AMC ask the Veteran to identify any outstanding treatment records relating to his claim, including providing Forms 21-4142 for Drs. A., T., and M.  Pursuant to the Board's remand directive, the RO sent a March 2013 letter to the Veteran requesting that he identify any outstanding treatment records relating to his claim, including requesting Forms 21-4142 for Drs. A., T., and M.  In May 2013, the Veteran replied with a Form 21-4142 for Dr. S.M., but only included a name and no address.  In May 2103, the RO sent a follow-up request to the Veteran that he provide the address for Dr. S.M., but no reply was ever received.  

In January 2014, the Board again remanded the Veteran's claim so that any outstanding VA treatment records could be associated with the claims file.  By way of background, the Board directed that any outstanding VA treatment records be obtained because the recent September 2013 Supplemental Statement of the Case (SSOC) referenced Hampton VA medical center (VAMC) records in the "Evidence" section, but the electronic claims file at that time (Virtual VA) did not include any such records.  Rather, the record labeled in the electronic claims file as Hampton VAMC records was in fact a copy of the August 2013 VA examination report prepared at the Hampton VAMC.  Subsequently, the AMC associated copies of all of the Veteran's VA treatment records with the claims file, which consist of records from the Baltimore VAMC and the Pocomoke City CBOC dated from August 2011 to March 2012.  The Board notes that these records reflect that the Veteran specifically requested services in Pocomoke City (as opposed to Baltimore) based on the proximity to his home, and there is no indication that there are any outstanding VA treatment records from any other facility.

In light of the above, the Board finds that there has been substantial compliance with the Board's remand directives, and that the record contains sufficient evidence to make a decision on the claim..  See Stegall v. West, 11 Vet. App. 268 (1998).

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2013);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was initially provided with a VA examination in February 2008, but the examiner did not provide any etiological opinion.  Therefore, a new VA examination was performed in August 2012.  Subsequently, in May 2013, certain service inpatient records were associated with the claims file.  The Board had directed in its March 2013 remand that after those records were obtained, a clarifying VA medical opinion be obtained or, if the examiner was not available, that a new VA examination be provided.  The Board finds that the August 2012 and August 2013 VA examination reports are adequate upon which to base a decision with regard to the Veteran's claims, as the examiners reviewed the claims file, interviewed and examined the Veteran, and provided a thorough rationale for their conclusions.  To the extent that the August 2012 VA examiner was unable to review certain inpatient records obtained after the examination, the new August 2013 VA examination was performed.  Therefore, the Board finds that there was substantial compliance with its remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a), including arthritis, that manifest to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of arthritis.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

A veteran may also establish entitlement to service connection for a listed "chronic" disease in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service.  See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).

The Veteran served on active duty from July 1979 to August 1981.  He claims that he incurred cervical spine and lumbar spine disabilities in service.  Specifically, he asserts that he fell from a balcony in service and injured his cervical spine and lumbar spine.  See Form 9 appeal, October 2009.

A July 19, 1981 emergency room record (3:15AM) reflects that the Veteran reported that he was pushed and fell off a second story ledge and complained of pain in his neck and back and that he was unable to move his legs.  It was noted that x-rays showed no fracture, and that he was in fact able to move his legs (off guard).  Diagnoses of neck and lumbar sprains, and malingering, were recorded.

A July 19, 1981 x-ray report reflects that the body of C7 was not completely included, and therefore a fracture of C7 could not be ruled out, but that the remainder of the cervical spine as well as the lumbar and thoracic spine were all within normal limits.  

A July 19, 1981 admission note (6:00AM) reflects that the Veteran appeared intoxicated and reported that he was unable to move his legs, but was able to stand to give a urine sample.  Assessments of intoxicated, unreliable, and vague were recorded.

Another July 19, 1981 inpatient medical record (typed) reflects that the Veteran reported that he was pushed off a second story balcony, landed on his head and back first, and could not stand or move his legs.  It was noted, however, that witnesses saw him walk around until the ambulance arrived.  It was also noted that the Veteran was seen (at the hospital) moving his legs when off guard such as when nobody was in the room or during x-rays.  Examination of his neck revealed some limitation of motion and tenderness on palpation, and examination of the back revealed some pain and tenderness.  Diagnoses of cervical and lumbar sprains, and functional anxiety, were recorded.

A July 20, 1981 psychiatric evaluation reflects that the Veteran reported that at the time of the incident, he had an argument, that he got very angry, and in the process fell out of a window, "ran upstairs," and a few minutes later was unable to move his legs.  It was noted that at the time of evaluation he was fully ambulatory.  A diagnosis of hysterical paralysis of both legs in response to acute anger was recorded.  

A July 24, 1981 inpatient record reflects that on examination, the Veteran reported that he was unable to move his lower extremities or feel a pin prick.  Diagnoses of neck and lumbar sprains, alcohol abuse, and malingering were recorded.  He was discharged that day, and a discharge note reflects that the Veteran was placed on two months profile.

An August 1981 physical therapy discharge note reflects that the Veteran had 11 visits, and that he had no symptoms at all except for some soreness in full rotation of his neck.  Normal strength, posture, and gait were noted.

The Veteran's separation report of examination, and report of medical history, prepared back in June 1981, reflect that his spine was normal and show no complaints by the Veteran.

The Board notes that there is no evidence of arthritis of the cervical or lumbar spine within one year of discharge.  Therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(a) are not for application.

Post-service, the first medical record relating to the Veteran's cervical or lumbar spine is the February 2008 VA examination report (and addendum).  X-ray reports prepared in connection with the examination reflect impressions of a normal cervical spine, and a grossly normal lumbar spine with early osteophytic changes.  Diagnoses of cervical spine IVDS and lumbar spine IVDS-sciatica were recorded.  No etiological opinion, however, was provided.

VA treatment records dated from August 2011 to September 2011 reflect that the Veteran established care and was followed for neck pain and back pain.

An August 2012 VA examination report reflects that the Veteran reported that his cervical and lumbar spine conditions were caused by the fall in service.  He reported that he had no feeling from his chest down for 48 hours after the fall, and that he was told by a doctor that he would have problems later in life.  A cervical spine x-ray revealed loss of cervical lordosis indicating muscle spasm, but satisfactory disc spaces, and an impression of cervical muscle spasm was recorded.  An x-ray of the lumbar spine revealed narrowing of the L4 and L5 disc spaces, and an impression of disc space narrowing and degenerative changes was recorded.  The examiner recorded diagnoses of cervical IVDS, mild cervical DJD, cervical neck muscle spasms, lumbar spine IVDS, and lumbar spine DDD.  The examiner opined that the Veteran's cervical spine and lumbar spine conditions are less likely as not related to his active service.  The examiner reasoned that x-rays were normal after the fall in service.  The examiner also explained that the Veteran most likely experienced traumatic spinal shock that resolved in service, as he was able to return to full duty in a few weeks after the fall.  He also noted that there was no medical record of complaint for 27 years.

As noted in the VCAA section, because certain service inpatient records were not associated with the claims file until after the August 2012 VA examination was performed, the Veteran was provided with a new VA examination in August 2013 (which was performed by a different examiner).  The August 2013 VA examiner noted the Veteran's reported history of attempting to climb into his window when his roommate pushed him back and that he fell two stories.  He reported to the examiner that he did not pass out, but rather, was upset at his roommate and ran upstairs and punched him.  He reported that a friend was able to stop the fight, that he sat down, but then could not stand back up and had no feeling or movement in his legs and feet, and that is when the ambulance was called.  He reported that at the emergency room, he received a sedative, woke up in traction, got up to go to the bathroom, and that a nurse put him back in traction where he remained for a few days except to go to the bathroom.  He reported that he received chiropractic treatment post-service in 1985 or 1986 when he began experiencing neck and back pain and numbness from his feet to his knees and from his hands to his elbows, and again between 1997 and 2001.   He reported that a chiropractor opined that his C7 was callous/eroded and that his lumbar spine was pressing on a spinal cord.  A lumbar spine x-ray revealed scoliosis of the lumbar spine, but normal disc heights.  A thoracic spine x-ray revealed minimal anterior osteophyte formation, but disc spaces within normal limits.  Diagnoses of lumbar scoliosis and neck scattered osteophytes were recorded.  

The examiner opined that it is less likely as not that the Veteran's cervical spine and lumbar spine conditions are related to his active service.  The examiner reasoned that the history given by the Veteran "was impressive but was not compatible with reality," and "more likely an imaginative scenario."  The examiner explained, among other things, that if the Veteran had incurred a spinal cord injury due to the fall in service, he would not have been able to get up, run up the stairs, punch his roommate, and then suddenly not be able to stand or feel his legs, the service inpatient records noted that he was witnessed walking around until the ambulance arrived, that he was witnessed moving his legs off guard in the hospital, that the x-rays revealed no fracture, his discharge diagnoses on July 24, 1981 were cervical and lumbar sprains, and that the Veteran admitted to the examiner not seeing a doctor for treatment since service until the present time.  With regard to the July 1981 x-ray noting that C7 was not completely excluded, and therefore a fracture of C7 could not be ruled out, the examiner explained that C7 is very difficult to see due to shadows superimposed from the shoulders, and that this is a very common reading from a cervical x-ray.  The examiner went on to further explain that the Veteran certainly did not incur a cervical fracture because it would have shown on x-ray in service, there would have been evidence of such on the x-ray in connection with the examination, and the course of treatment in service would have been different.  The examiner also noted that the separation examination findings were normal and that scattered osteophytes were compatible with the Veteran's age of 52.

In light of the above, the Board finds that the preponderance of the evidence is against finding that the Veteran has a cervical spine or lumbar spine condition that is related to his active service, including the in-service fall.  As shown above, there is no medical opinion of record that etiologically links the Veteran's cervical spine and lumbar spine conditions to service.  Rather, the August 2012 and August 2013 VA examiners opined that they are less likely as not related to his active service, including the in-service fall.  Both VA examiners provided thorough rationales for their conclusions.  The opinions of the August 2012 and August 2013 VA examiner are uncontroverted by any competent medical evidence of record.  The Board also emphasizes that the x-rays taken after the fall showed that the Veteran's cervical spine and lumbar spine were normal (except that C7 could not be fully visualized, which was adequately addressed by the August 2013 VA examiner).  Moreover, the Veteran was noted in the service inpatient records to be malingering and to have been moving his legs when caught off guard.

The Board acknowledges the Veteran's assertions that his cervical and lumbar spine conditions were caused by the in-service fall.  The Board, however, ultimately finds the medical opinions of the August 2012 and August 2013 VA examiners with regard to the etiology of the Veteran's cervical and lumbar spine conditions to be by far more probative than the Veteran's lay opinion based on the VA examiners' medical background; the Veteran, by contrast, as a lay person is not shown to be competent to opine as to the etiology of his spinal conditions, which requires medical expertise.  See 38 C.F.R. § 3.159(a) (2013).  

Insofar as the Veteran has alleged continuity of symptomatology, the Board finds that while such reports are competent, credible and entitled to probative weight, they are ultimately outweighed by the more probative medical opinions.  The VA examiners reviewed the history, conducted examinations and provided opinions supported by rationales.  The Board adds that the August 2013 VA examiner opined that the Veteran's reported history was not compatible with reality.  In addition, the Veteran denied symptoms at the time of his separation examination and the separation examination report was normal with respect to the back and neck which also mitigates against a finding of continuity of symptoms since discharge.  

The Board also acknowledges that the Veteran has asserted that he was told by a physician in service that he would have problems later in life due to his in-service fall.  The Board notes, however, that such statements with no rationale are outweighed by the more probative medical opinions of record which were based on a review of the history, examination, and were supported by a rationale.  

In sum, the Board finds that the preponderance of the evidence is against granting the Veteran's claims for service connection for a cervical spine disability or a lumbar spine disability.  The benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


